DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273346 (Tang et al.) in view of US 2019/0128111 A1 (Pandey et al.).
As concerns claim 1, Tang et al. discloses a method comprising: injecting a fluid into a wellbore (via the pump 34); measuring, by a surface pressure sensor, a surface pressure ; measuring, by a downhole pressure sensor disposed in the wellbore, a downhole pressure (see at least 0022); but lacks to explicitly disclose the method comprising the step of determining, by a controller, a true friction pressure based on a pressure differential between the surface pressure and the downhole pressure; and adjusting a concentration of one or more components in the fluid based on the true friction pressure to lower a total friction pressure loss. Nevertheless, this would be readily ascertainable from the disclosure of Pandey et al., considering that the reference discloses a method for interpretation of data from a see at least 0016) calculates a friction pressure based on a pressure differential between surface pressure and downhole pressure, and adjusting a concentration of one or more components in the well fluid (0075-0077). It accordingly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use the pressure data to obtain the predictable result of obtaining a desired friction pressure in real time during a fracturing operation.
As concerns claim 2, Pandey et al. discloses the method of claim 1, wherein the one or more components includes at least one of a friction reducer and a crosslinker (see at least 0120).
As concerns claim 3, Tang et al. discloses the method of claim 1, wherein adjusting the concentration of the one or more components includes: adjusting an additive pump to increase or decrease a pumping speed of the one or more components from an additive source (this would be obvious when adjusting a particular parameter of the fluid, see 0017, 0028, 0043-0046).
As concerns claim 4, Tang et al. discloses the method of claim 1, wherein the concentration of the one or more components is adjusted automatically by the controller (0017).
	As concerns claim 7, Tang et al. discloses the method of claim 1, wherein the fluid is injected into the wellbore through a conveyance 18 or a casing.
	As concerns claim 8, Tang et al. discloses the method of claim 1, wherein the downhole pressure is measured proximate to a downhole tool 22 disposed in the wellbore, the method further comprising: injecting, by the downhole tool, the fluid into a formation to fracture the formation.
	As concerns claim 9, Tang et al. discloses a system comprising: an additive source coupled with an additive pump operable to provide one or more components to a fluid (see figure 1, note the fluid source at 28, proppant source at 30 and mixing unit/blender at 32, pumps for transferring the materials to the blender are conventional and well known); a well pump 34 operable to pump the fluid into a wellbore; a surface pressure sensor operable to measure a surface pressure; a downhole see at least 0017); a controller 36 coupled with the surface pressure sensor, the downhole pressure sensor, and the additive pump; and a memory storing instructions executable by the controller to: receive the surface pressure from the surface pressure sensor; receive the downhole pressure from the downhole pressure sensor (at 0017, the controller includes processor 38, computer programs 40 and storage device 42); but lacks to disclose the controller using the parameters to determine a true friction pressure based on a pressure differential between the surface pressure and the downhole pressure; and adjust the additive pump to adjust a concentration of the one or more components from the additive source in the fluid based on the true friction pressure to lower a total friction pressure loss. Nevertheless, this would be readily ascertainable from the disclosure of Pandey et al., considering that the reference discloses a method for interpretation of data from a hydraulic fracturing operation wherein a controller (see at least 0016) calculates a friction pressure based on a pressure differential between surface pressure and downhole pressure, and adjusting a concentration of one or more components in the well fluid (0075-0077). It accordingly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use the pressure data to obtain the predictable result of obtaining a desired friction pressure in real time during a fracturing operation.
	As concerns claim 10, Pandey et al. discloses the system of claim 9, wherein the one or more components includes at least one of a friction reducer and a crosslinker (0120).
	As concerns claim 11, Tang et al. discloses the system of claim 9, wherein the controller adjusts the additive pump to increase or decrease a pumping speed of the one or more components from the additive source (see 0017, 0028, 0043-0046).
	As concerns claim 12, Tang et al. discloses the system of claim 9, wherein the concentration of the one or more components is adjusted automatically by the controller (0017).

	As concerns claim 16, Tang et al. discloses the system of claim 9, further comprising a downhole tool 22 disposed in the wellbore operable to inject the fluid into a formation to fracture the formation, wherein the downhole pressure is measured proximate to the downhole tool.
	As concerns claim 17, Tang et al. discloses a non-transitory computer readable storage medium comprising at least one processor 38 and storing instructions 40, 42 executable by the at least one processor to: receive a surface pressure from a surface pressure sensor; receive a downhole pressure from a downhole pressure sensor (see at least 0017 et seq.); but lacks to explicitly disclose using the processor to determine a true friction pressure based on a pressure differential between the surface pressure and the downhole pressure; and adjust an additive pump to adjust a concentration of one or more components from an additive source in a fluid based on the true friction pressure to lower a total friction pressure loss. Nevertheless, this would be readily ascertainable from the disclosure of Pandey et al., considering that the reference discloses a method for interpretation of data from a hydraulic fracturing operation wherein a controller (see at least 0016) calculates a friction pressure based on a pressure differential between surface pressure and downhole pressure, and adjusting a concentration of one or more components in the well fluid (0075-0077). It accordingly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use the pressure data to obtain the predictable result of obtaining a desired friction pressure in real time during a fracturing operation.
	As concerns claim 18, Pandey et al. discloses the non-transitory computer readable storage medium of claim 17, wherein the one or more components includes at least one of a friction reducer and a crosslinker (0120).
see 0017, 0028, 0043-0046).
	As concerns claim 20, Tang et al. discloses the non-transitory computer readable storage medium of claim 17, wherein the concentration of the one or more components is adjusted automatically by the controller (0017).
Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. and Pandey et al., and further in view of US 6,268,911 (Tubel et al.).
As concerns claims 5-6 and 13-14, the combination discloses the method of claim 1 and the system of claim 9, but lacks to disclose wherein the sensors are fiber optic pressure sensors or wherein the sensors provide two measurements at different depths in the wellbore from fiber optic pressure sensors; nevertheless Tubel et al. discloses methods and systems for monitoring downhole parameters that are useful with fracturing and injection operations wherein the sensors are fiber optic pressure sensors (see at least 2:57+, and figure 10, showing a fracturing operation with a fiber optic cable and fiber optic sensors 620 disposed at intervals in the well to monitor parameters related to the fracturing operation). Tubel et al. additionally discloses that fiber optic sensors can be smaller, consuming less power, and can operate a higher temperatures than other, “conventional” sensors (see, 2:25, the examiner additionally notes that Pandey et al. discloses at 0029, that at least the bottom hole pressure data can be obtained from a “quartz gauge, optical fiber gauge, any type of pressure gauge capable or providing data in live mode or in memory mode for post-treatment analysis”). It would have accordingly been obvious to one of ordinary skill in the art prior to the effective filing to incorporate the fiber optics .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0216438 A1 (Sewell) discloses a fracturing system that monitors parameters of the fracturing operation with sensors 103 at the surface as well as downhole sensors 120 that measure pressure of the fracturing fluid close to the perforations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679